Citation Nr: 1814949	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to May 9, 2013, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel






INTRODUCTION

The Veteran had active military service in in the United States Army from November 1962 to March 1970, with service in the Republic of Vietnam. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The Board notes that the Veteran has a pending claim for entitlement to an effective date prior to May 9, 2013 for the award for a total rating based on individual unemployability due to service connected disability (TDIU).  Although this appeal has been perfected, it has not been certified to the Board and is thus not ripe for appellate review at this time.

This case was previously before the Board in April 2014 and June 2017. At those times, the Board remanded the claim for further development.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met or approximated for the entire period on appeal. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA Medical Center mental health treatment records dated during the appellate period, as well as the September 2010 and March 2016 VA psychiatric examination reports, indicate, in particular, anxiety; depression; intrusive thoughts; re-experiencing traumatic events; avoidance behaviors; mood swings; paranoia; auditory hallucinations; feelings of guilt and shame; an inability to establish and maintain effective relationships; decreased concentration; decreased motivation and mood; impaired short-term memory; chronic sleep impairment; intermittent suicidal behaviors and ideation which include hospitalizations due to suicide planning; suspiciousness; speech that is intermittently illogical, obscure, or irrelevant; thought processes intact, but not always organized; hypervigilance; feelings of detachment; hostility; angry outbursts; withdrawal; alcohol abuse; severe flashbacks of traumatic events; feelings of being overwhelmed; feeling "crazy"; being guarded; isolation; not trusting others; decreased interest in activities; decreased energy; irritability; being short-tempered; panic attacks; upset stomach; occasional crying spells; frustration; poor insight at times; poor judgment at times; limited contact with family members; frequent nightmares; intrusive thoughts; decreased libido; and poor attention span.

The Veteran has consistently stated that he had difficulty in crowds; avoidance and isolation behaviors; and difficulty establishing and maintaining both social and work relationships.  Specifically, he has very few friends with whom he maintains rare contact, has a strained relationship with his wife with whom he states is more of a "roommate" relationship, and has no contact with other family members who live nearby. Further, the Veteran has consistently stated he prefers to stay at home alone, and feels more anxiety based on the number of people he is around.  He only leaves his home to do occasional shopping and attend medical appointments. The record reflects that the Veteran has not been employed for the entire period on appeal. 

The Board finds that the Veteran is entitled to an initial 100 percent rating for his PTSD.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment for the entire period on appeal.  For the entire appeal period, the Veteran has been shown to have significant symptoms of anxiety, depression, irritability, hallucinations, and an inability to establish and maintain effective social relationships.  The Veteran has had occasional suicidal ideations and deficiencies in speech, thought processes, and at times, judgment.  The Veteran has experienced significant hallucinations and paranoia.  Further, the Veteran's symptoms have been relatively consistent throughout the entire period on appeal.  Therefore, the Board finds that entitlement to an initial 100 percent rating is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating even though all the specific symptoms listed for that rating are not manifested.  


ORDER

Entitlement to an initial rating of 100 percent for PTSD for the entirety of the appeal period is granted.



____________________________________________
MICHAEL A. HERMAN
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


